DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,092947. Although the claims at issue are not identical, they are not patentably distinct from each other because its has similar inventions.

Instant Application 17/365566
USP 11,092947
1. A substrate manufacturing line, comprising: multiple substrate manufacturing machines configured to share manufacturing of a substrate, the multiple substrate machines including a printing inspector; and a line management device, wherein the line management device includes: 
a controller configured to: set subsequent substrate types to be manufactured subsequently next to a current substrate type currently being manufactured; check whether the set subsequent substrate types are correct before manufacturing substrates of the subsequent substrate types; examine whether a manufacturing condition for manufacturing substrates of the subsequent substrate types is satisfied; authorize manufacturing of the substrates of the subsequent substrate types in a case where the subsequent substrate types are correct and the manufacturing condition is satisfied in the substrate manufacturing line;
 control the multiple substrate manufacturing machines including the printing inspector to manufacture the substrates of the subsequent substrate types in accordance with the authorization; acquire identifying information of a substrate to be manufactured next; and set one of the subsequent substrate types to be manufactured subsequently next to the current substrate type currently being manufactured according to the identifying information.  
10. A substrate manufacturing line comprising: multiple substrate manufacturing machines configured to share manufacturing of a substrate; and a line management device, wherein the line management device includes: 

a controller configured to: set subsequent substrate types to be manufactured subsequently next to a current substrate type currently being manufactured; check whether the set subsequent substrate types are correct before manufacturing substrates of the subsequent substrate types; examine whether a manufacturing condition for manufacturing substrates of the subsequent substrate types is satisfied, authorize manufacturing of the substrates of the subsequent substrate types in a case where the subsequent substrate types are correct and the manufacturing condition is satisfied in all the substrate manufacturing machines, control the multiple substrate manufacturing machines to manufacture the substrates of the subsequent substrate types in accordance with the authorization; acquire identifying information of a substrate to be manufactured next; and set one of the subsequent substrate types to be manufactured subsequently next to the current substrate type currently being manufactured according to the identifying information.
2. A substrate manufacturing line, comprising: multiple substrate manufacturing machines configured to share manufacturing of a substrate, the multiple substrate machines including a substrate appearance inspection machine; and a line management device, wherein the line management device includes: 
a controller configured to: set subsequent substrate types to be manufactured subsequently next to a current substrate type currently being manufactured; check whether the set subsequent substrate types are correct before manufacturing substrates of the subsequent substrate types; examine whether a manufacturing condition for manufacturing substrates of the subsequent substrate types is satisfied; authorize manufacturing of the substrates of the subsequent substrate types in a case where the subsequent substrate types are correct and the manufacturing condition is satisfied in the substrate manufacturing line; 
control the multiple substrate manufacturing machines including the substrate appearance inspection machine to manufacture the substrates of the subsequent substrate types in accordance with the authorization; acquire identifying information of a substrate to be manufactured next; and set one of the subsequent substrate types to be manufactured subsequently next to the current substrate type currently being manufactured according to the identifying information.  
10. A substrate manufacturing line comprising: multiple substrate manufacturing machines configured to share manufacturing of a substrate; and a line management device, wherein the line management device includes: 



a controller configured to: set subsequent substrate types to be manufactured subsequently next to a current substrate type currently being manufactured; check whether the set subsequent substrate types are correct before manufacturing substrates of the subsequent substrate types; examine whether a manufacturing condition for manufacturing substrates of the subsequent substrate types is satisfied, authorize manufacturing of the substrates of the subsequent substrate types in a case where the subsequent substrate types are correct and the manufacturing condition is satisfied in all the substrate manufacturing machines, control the multiple substrate manufacturing machines to manufacture the substrates of the subsequent substrate types in accordance with the authorization; acquire identifying information of a substrate to be manufactured next; and set one of the subsequent substrate types to be manufactured subsequently next to the current substrate type currently being manufactured according to the identifying information.
3. A substrate manufacturing line, comprising: multiple substrate manufacturing machines configured to share manufacturing of a substrate, the multiple substrate machines including a reflow machine; and a line management device,
 wherein the line management device includes: a controller configured to: set subsequent substrate types to be manufactured subsequently next to a current substrate type currently being manufactured; check whether the set subsequent substrate types are correct before manufacturing substrates of the subsequent substrate types; examine whether a manufacturing condition for manufacturing substrates of the subsequent substrate types is satisfied; authorize manufacturing of the substrates of the subsequent substrate types in a case where the subsequent substrate types are correct and the manufacturing condition is satisfied in the substrate manufacturing line; 
control the multiple substrate manufacturing machines including the reflow machine to manufacture the substrates of the subsequent substrate types in accordance with the authorization; 
acquire identifying information of a substrate to be manufactured next; and set one of the subsequent substrate types to be manufactured subsequently next to the current substrate type currently being manufactured according to the identifying information.
10. A substrate manufacturing line comprising: multiple substrate manufacturing machines configured to share manufacturing of a substrate; and a line management device, 


wherein the line management device includes: a controller configured to: set subsequent substrate types to be manufactured subsequently next to a current substrate type currently being manufactured; check whether the set subsequent substrate types are correct before manufacturing substrates of the subsequent substrate types; examine whether a manufacturing condition for manufacturing substrates of the subsequent substrate types is satisfied, authorize manufacturing of the substrates of the subsequent substrate types in a case where the subsequent substrate types are correct and the manufacturing condition is satisfied in all the substrate manufacturing machines,
 control the multiple substrate manufacturing machines to manufacture the substrates of the subsequent substrate types in accordance with the authorization; 

acquire identifying information of a substrate to be manufactured next; and set one of the subsequent substrate types to be manufactured subsequently next to the current substrate type currently being manufactured according to the identifying information.
4. A method, comprising: setting 

subsequent substrate types to be manufactured subsequently next to a current substrate type currently being manufactured by multiple substrate manufacturing machines including a printing inspector; 
checking whether the set subsequent substrate types are correct before manufacturing substrates of the subsequent substrate types; examining whether a manufacturing condition for manufacturing substrates of the subsequent substrate types is satisfied; authorizing manufacturing of the substrates of the subsequent substrate types in a case where the subsequent substrate types are correct and the manufacturing condition is satisfied; controlling the multiple substrate manufacturing machines including the printing inspector to manufacture the substrates of the subsequent substrate types in accordance with the authorization; 
acquiring identifying information of a substrate to be manufactured next; and setting one of the subsequent substrate types to be manufactured subsequently next to the current substrate type currently being manufactured according to the identifying information.  
1. A substrate manufacturing machine comprising: a controller configured to: set subsequent substrate types to be manufactured subsequently next to a current substrate type currently being manufactured; 


check whether the set subsequent substrate types are correct before manufacturing substrates of the subsequent substrate types; examine whether a manufacturing condition for manufacturing the substrates of the subsequent substrate types is satisfied; authorize manufacturing of the substrates of the subsequent substrate types in a case where the subsequent substrate types are correct and the manufacturing condition is satisfied; control the substrate manufacturing machine to manufacture the substrates of the subsequent substrate types in accordance with the authorization; 


acquire identifying information of a substrate to be manufactured next; and set one of the subsequent substrate types to be manufactured subsequently next to the current substrate type currently being manufactured according to the identifying information.
5. A line management device, comprising: 

a controller configured to: set subsequent substrate types to be manufactured subsequently next to a current substrate type currently being manufactured by multiple substrate manufacturing machines including a printing inspector; check whether the set subsequent substrate types are correct before manufacturing substrates of the subsequent substrate types; examine whether a manufacturing condition for manufacturing substrates of the subsequent substrate types is satisfied; authorize manufacturing of the substrates of the subsequent substrate types in a case where the subsequent substrate types are correct and the manufacturing condition is satisfied; control the multiple substrate manufacturing machines including the printing inspector to manufacture the substrates of the subsequent substrate types in accordance with the authorization; acquire identifying information of a substrate to be manufactured next; and set one of the subsequent substrate types to be manufactured subsequently next to the current substrate type currently being manufactured according to the identifying information.  
1. A substrate manufacturing machine comprising: 
a controller configured to: set subsequent substrate types to be manufactured subsequently next to a current substrate type currently being manufactured; 

check whether the set subsequent substrate types are correct before manufacturing substrates of the subsequent substrate types; examine whether a manufacturing condition for manufacturing the substrates of the subsequent substrate types is satisfied; authorize manufacturing of the substrates of the subsequent substrate types in a case where the subsequent substrate types are correct and the manufacturing condition is satisfied; control the substrate manufacturing machine to manufacture the substrates of the subsequent substrate types in accordance with the authorization; 

acquire identifying information of a substrate to be manufactured next; and set one of the subsequent substrate types to be manufactured subsequently next to the current substrate type currently being manufactured according to the identifying information.



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119